Exhibit 10.8

 

 

MGC Diagnostics Corporation
Policy on Director Election
On Stock In Lieu Of Quarterly Retainer
(as Amended, December 16, 2015)

 

MGC believes it is important for directors to own Company common stock and has
adopted share ownership guidelines. Recognizing that it may be difficult for
directors to obtain stock in the open market from time to time, the Company
provides that a portion of non-employee directors’ annual fees are payable in
restricted stock of the Company, vesting over one year.

 

In addition, the Board of Directors will give directors the option to designate
a part of their annual cash retainer to be paid in Company common stock. These
annual retainers are paid quarterly in advance.

 

This Policy will begin with the fiscal quarter beginning August 1, 2013. For
each quarter beginning on or after August 1, 2013, each non-employee director
may elect, not later than last trading day of the previous quarter, to have a
percentage of that director’s quarterly cash retainer, excluding Chair fees,
paid in Company common stock.

 

The election will remain in effect until rescinded or changed. All stock will be
issued as of the first day of the quarter with a value equal to closing price on
the previous day.

 

 

 

 

 

 

 

 

MGC DIAGNOSTICS CORPORATION
FORM OF DIRECTOR STOCK ELECTION

 

The undersigned non-employee director of MGC Diagnostics Corporation hereby
elects as follow:

 

1.                   I hereby elect to have $________ of my quarter director
cash retainer, issued to me in common stock of MGC Diagnostics Corporation.
[Instructions: insert dollar amount not to exceed $10,000 per quarter].

 

2.                   I understand and agree that this election is irrevocable
for the next quarter of this fiscal year. I understand that this election will
stay in effect for each subsequent quarter until I amend this election in
writing.

 

3.                   The MGC Diagnostics Corporation Board of Directors and its
Compensation Committee have the authority to change the terms of this Policy in
the future.

 

Non-Employee Director

 

_______________________________

 

Signature

 

Print Name

 

Date:

 

 

 

 

 



 

